June 21, 2006


Mr. Craig A. Jackson
Attorney at Law
P.O. Box 92043
Southlake, TX 76092


Sheriff  Lupe  Valdez
Sheriff of Dallas County, Texas
133 N. Industrial Boulevard
Dallas, TX 75207-4313
Mr. Jonathan Jay Bates
Pezzulli Kinser, L.L.P.
17304 Preston Road, Suite 700
Dallas, TX 75252


Honorable Kathleene Dennise Garcia
600 Commerce Street
Dallas, TX 75202

RE:   Case Number:  06-0496
      Court of Appeals Number:  05-06-00778-CV
      Trial Court Number:  03-19101-V

Style:      IN RE  ALVIN GREEN

Dear Counsel:

      Relator's petition for writ of habeas corpus filed on June  16,  2006,
having been duly considered in chambers, the Supreme Court of Texas  ordered
relator  be  released,  conditioned  upon  $3,000.00  bond  and  issued  the
enclosed order.  The petition for writ  of  habeas  corpus  remains  pending
before this Court.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz|
|   |             |
|   |Mr. Jim      |
|   |Hamlin       |